Appeal by employer and insurance carrier from an award of death benefits made by the State Industrial Board pursuant to the provisions of the Workmen’s Compensation Law in favor of the widow and two minor children of a deceased employee. On February 17, 1928, while engaged in his regular occupation, the decedent received injuries which caused his immediate death. He left him surviving a widow, two minor children and a dependent mother. At the time of death the latter was an alien resident of the United States and the widow and children were alien residents of British Guiana. On September 22, 1932, the mother returned to British Guiana. In the meantime awards of death benefits had been made to the mother, widow and children. On March 23, 1933, the carrier requested a commutation of these awards, and on November 20, 1933, commuted awards to the mother, widow and children as of March 23, 1933, were made, amounting in all to $3,672.95. On October 28, 1934, the widow died in British Guiana but information of her death did not reach the insurance carrier until February, 1935. On October 30, 1934, the commuted award previously made to the mother was rescinded. On December 14, 1934, the lump sum amount previously awarded to the widow and children was revised to $3,456.98. On January 14, 1935, this lump sum was again corrected to $2,661.01. On July 22, 1935, the commuted award to the widow was rescinded and revised award of $460.43 made. Upon the application for a review the award now appealed from was made. It reinstated the previous award of $2,661.01 as of March 23, 1933, to the widow and children and directed that it be paid to the estate of the deceased widow. The application for review was made upon the ground that' the lump sum award made to the widow before her death gave her a vested right. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Crapser and Bhss, JJ.